Exhibit 10.14
FIRST AMENDMENT TO
RECEIVABLES PURCHASE AGREEMENT


FIRST AMENDMENT, dated as of August 28, 2007 (this “Amendment”), to the
Receivables Purchase Agreement, dated as of July 25, 2007 (as amended, restated,
modified or supplemented from time to time, the “RPA”), by and among Olin
Funding Company LLC (the “Seller”), CAFCO, LLC and Variable Funding Capital
Company LLC, as Investors, Citibank, N.A. and Wachovia Bank, National
Association (“Wachovia”), as Banks, Citicorp North America, Inc. (“Citi”), as
the Program Agent, Citi and Wachovia, as Investor Agents and Olin Corporation
(“Parent”), as Collection Agent.  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the RPA.


WHEREAS, pursuant to Section 11.01 of the RPA, the parties hereto have agreed to
amend the RPA as described herein.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1. Amendment to the RPA.  Effective as of the date on which all of the
conditions precedent set forth in Section 3 hereof shall have been satisfied,
Schedule I to the RPA is hereby replaced in its entirety by Schedule I attached
to this Amendment.
 
2. The Stanley Works Receivables.  The Seller and Chase Brass & Copper Company,
Inc. have notified the Agents that (a) all receivables financing and purchasing
arrangements pertaining to the accounts receivable due from The Stanley Works
Co. described in clause (a) of the definition of “Excluded Receivables” set
forth in Section 1.01 of the RPA (“The Stanley Works Receivables”) have been
terminated and the UCC Financing Statement filed in connection therewith has
been terminated (an acknowledgment copy of the termination of the UCC Financing
Statement has been separately delivered to the Agents), and (b) The Stanley
Works Receivables are free and clear of Adverse Claims (UCC search results
indicating the absence of Adverse Claims have been separately delivered to the
Agents), and the Seller and Chase Brass & Copper Company, Inc. hereby authorize
the Program Agent to file an amendment of the UCC Financing Statement filed
against Chase Brass & Copper Company, Inc. in connection with the Originator
Purchase Agreement to reflect that The Stanley Works Receivables are no longer
Excluded Receivables.  Notwithstanding the requirement set forth in the
definition of “Excluded Receivables” that thirty (30) days’ prior written notice
be delivered, effective as of August 31, 2007, The Stanley Works Receivables
shall no longer be deemed to be Excluded Receivables.
 
3. Effectiveness.  This Amendment shall become effective as of the date hereof
at such time as (i) executed counterparts of this Amendment have been delivered
by each party hereto to the other parties hereto and (ii) the Program Agent
shall have received a duly executed copy of the First Amendment to the
Originator Purchase Agreement, in form and substance satisfactory to it (the
“PCA Amendment”).
 

 
 

--------------------------------------------------------------------------------

 

4. Representations and Warranties.
 
a. The Seller reaffirms and restates each of the representations and warranties
contained in Section 4.01of the RPA, as amended by this Amendment.  The
Collection Agent reaffirms and restates each of the representations and
warranties contained in Section 4.02 of the RPA, as amended by this Amendment.
 
b. The Seller hereby represents and warrants that the names and addresses of all
of the Deposit Banks, together with the post office boxes and account numbers of
the Lock-Boxes and Deposit Accounts of the Seller at such Deposit Banks, are as
specified in Schedule I attached hereto, and that all of the information set
forth on such Schedule I is true and correct as of the date hereof.
 
5. Confirmation of the RPA.  All references to the RPA in the RPA and in the
other Transaction Documents shall mean the RPA as amended by this Amendment, and
as hereafter amended or restated.  Except as expressly provided herein, the RPA
shall remain unmodified and shall continue to be in full force and effect in
accordance with its terms.
 
6. Confirmation of Undertaking.  Parent confirms and agrees that,
notwithstanding the effectiveness of this Amendment and the PCA Amendment, the
Undertaking heretofore executed and delivered by it is, and shall continue to
be, in full force and effect, and the Undertaking is hereby ratified and
confirmed.
 
7. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF.
 
8. Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail in portable document format (pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.
 
[Signature Pages Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

 
OLIN FUNDING COMPANY LLC, as Seller
 
 
By:  /s/ Stephen C. Curley
Name:  Stephen C. Curley
Title:  Treasurer
 
 
CAFCO, LLC, as an Investor
 
By:  Citicorp North America, Inc.,
as Attorney-in-Fact
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
 
VARIABLE FUNDING CAPITAL COMPANY LLC, as an Investor
 
By:  Wachovia Capital Markets, LLC,
as Attorney-in-Fact
 
 
By:  /s/ Douglas R. Wilson, Sr.
Name: Douglas R. Wilson, Sr.
Title:  Director
 
CITIBANK, N.A., as a Bank
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
Title:  Vice President
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank and as an Investor Agent
 
 
By:  /s/ William P. Rutkowski
Name:  William P. Rutkowski
    Title:  Vice President
 
CITICORP NORTH AMERICA, INC., as the Program Agent and as an Investor Agent
 
 
By: /s/ Junette M. Earl
Name:  Junette M. Earl
    Title:  Vice President
 
OLIN CORPORATION, as Collection Agent
 
 
By:  /s/ Stephen C. Curley
Name:  Stephen C. Curley
Title:  Vice President & Treasurer
 

